The following memorandum was filed on March 1, 1966:
Per Curiam
(on motion for rehearing). In its rehearing brief the commission argues the only issue before this court was “whether the commission had statutory authority to adopt the rule in question, and, if so, whether the delegation of such authority would be constitutional.” It is also contended the application of the rule was not before this court. However, we considered the issue to be whether the rule was a reasonable interpretation of the *301astatute 1 as applied to the facts presented. The rule, which provided “Tips received from patrons of an employer cannot be counted as part of the wage in computing the rates prescribed in this order,” by its language is all-embracing and would apply to the fact situations alleged in the two causes of action in the complaint. The commission conceded on argument that the rule was not to be applied to the second cause of action which alleged a contract between the employer and the employee permitting the employee to retain the tips and guaranteeing that the amount paid by the employer plus the tips retained would equal the minimum rates. Thus in the fact situations set forth in the first and second causes of action alleged in the complaint, we held tips received from patrons could be counted as part of the wage in computing the minimum rates.
We thought our opinion was clear that the commission’s rule as to these two fact situations was invalid. We did not reach the question of whether the rule was valid as applied to situations in which no agreement existed between the employer and employee that the tips could count as part of the minimum wage and so stated. In this respect, we did not go as far as the circuit court did in declaring the rule invalid. We remanded the case to give an opportunity to the commission to plead over if it cared to, raising other fact situations for the purpose of a declaratory judgment. Our decision did not determine the pending case in Waukesha county. The facts of that case have not been proved. If they turn out to be as alleged in this case, our decision will apply.
In affirming the lower court we affirmed merely the procedural determination of overruling the demurrer and granting leave to plead over in a declaratory-judgment proceeding. Our affirmance does not affirm the declaration of rights declared by the trial court in its opinion because we have not so stated. Motion for rehearing denied.

 Ch. 104, Stats., and especially secs. 104.01 (3), (4), (5), 104,02 and 104.04.